Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
  
Claim Status:
	Claims 62 and 63 are new. The subject matter of claims 62 and 63 is found in previously presented claims 40 and 61 and was previously examined.
Claims 1-2, 4, 6-7, 9, 11-12, 14-15, 17, 26, 28-29, 35, 40, 44, 57-58, 62 and 63 are pending.
	Claims 3, 5, 8, 10, 13, 16, 18-25, 27, 30-34, 36-39, 41-43, 45-56, 59-61 have been cancelled.
Please note that in accordance with statutory intent, one objective of Office practice has been to reduce delays in the prosecution of applications. First Action FINAL Rejection (FAFR) practice serves that objective by forcing an applicant to draft claims in the renewal in view of the prosecution history in the original and make a bona fide effort to define issues for appeal or allowance. FAFR practice denies dilatory applicants the delay advantage inherent in another Office action. FAFR practice serves the function of reducing delay by forcing an applicant to draft claims in the continuation in view of the prosecution history in the original. Under present FAFR practice, an applicant can submit an amendment after final rejection or closing of the prosecution in the original application and, if it is denied entry because it presents new issues or raises an issue of new matter, the continuation cannot be made final on the first action. See MPEP 706.07(b). Since Applicant has already received an Office Action on the merits for the same claimed subject matter, then this Action is properly made FINAL.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132, amendments and arguments filed 2/15/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade names: Ambersep™, Duolite™, Amberlite™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the basic ion exchange resin and, accordingly, the identification/description is indefinite. The claims will be examined as they read on “cholestyramine”.


Response to Arguments:
Applicant states: “The Examiner should explain whether the rejection is based on indefiniteness or on the failure to claim what the Applicants regard as their invention.” The rejection states (Examiner added emphasis): “In the present case, the trademark/trade name is used to identify/describe the basic ion exchange resin and, accordingly, the identification/description is indefinite.”
Applicant argues that the prosecution in Ghebre-Sellasie have caused severe problems in the conversion of these tradenames to broader chemical names. In response, that is none of the Examiner’s concern. 
Applicant’s citation of Ex parte Nikolov et al. is noted but not material to the instant matter because Ex parte Nikolov contested the use of “Java” which identified a computer programming language. In the instant case, chemical materials are in question. See: pages, for example, 1-4 of: AMBERLITE Ion Exchange Resins ([online] retrieved on 4/26/22 from: https://inaqua.de/assets/Fusion-Dow-DuPont/AMBERLITE-IX-Portfolio-INAQUA.pdf; 22 pages); and page 1 of: Amberlite and Duolite [online] retrieved on 4/26/22 from: https://www.pp.pharma.dupont.com/pharmaceutical-brands/amberlite-and-duolite.html; 2 pages).  MPEP 2173.05(u) makes it abundantly clear that: “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.” That is the present situation.  
The claim remains rejected. The Examiner is confident in proceeding to the Board of Appeals with this rejection. The Examiner suggests either amending or cancelling the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 6-7, 9, 11-12, 14-15, 17, 26, 28-29, 35, 40, 44, 57-58, 62 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghebre-Sellassie et al. (US 20150064250) and Jarho et al. (US 20050153931) and Hirsh et al. (US 20050181050)  and Anderson et al. (Industrial and Engineering Chemistry 1955;47(1): 71-75) and Suhagiya et al. (IJPSR 2010;1(4):22-37) as evidenced by the definition of Powder from the Free Dictionary ([online] retrieved from: https://medical-dictionary.thefreedictionary.com/powder; on 7/29/21; 3 pages) 

Applicant claims, for example:


    PNG
    media_image1.png
    263
    1441
    media_image1.png
    Greyscale
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claim 1, 2, 6, 7, 9, 14, 15 and 26, Ghebre-Sellassie et al. teach a dosage form comprising at least one therapeutic agent and at least one substrate forming a therapeutic agent-substrate complex (claim 1) in the form of multiparticulates (claim 3) where the therapeutic agent is a stimulant (claim 4) cannabinoid such as tetrahydrocannabinol (THC), which is derived from cannabis and fits the structure of instant claim 26, or the synthetic phenolic cannabinoid nabilone (claim 7) and the substrate is a synthetic polyelectrolyte (claims 10 and 11) ion exchange resin (claim 14) comprising a copolymer of styrene and divinylbenzene (claim 15) such Duolite®AP143 (claim 16), which is a strongly basic anion exchange resin where the divinylbenzene crosslinks the polystyrene as evidenced by Suhagiya et al. (page 23, Polymer Matrix; and Table 1, page 24) otherwise known as cholestryamine. As evidenced by The Free Dictionary, the definition of powder is an aggregation of particles; a dry mass of minute separate particles of any substance. It is the Examiner’s position that the multiparticulates of Ghebre-Sellassie et al. reads upon a dry mass of minute separate particles which is a powder.
With regard to instant claim 40, Ghebre-Sellassie et al. disclose immediate release tablets (claim 2), which are an orally dispensable delivery vehicles that dissolve/disintegrate immediately to release the active agent, which reads on the instantly claimed “fast dissolving tablet” which also immediately releases the active agent. 
With regard to instant claim 44, Ghebre-Sellassie et al. disclose adding a stabilizer (claim 27) antioxidant (claim 37) of ascorbic acid (claim 38) to the dosage form immediate release tablet (claims 1 and 2). 
	Regarding instant claims 1, 15, 16, 26, 40, 57, 58, 62 and 63, Jarho et al. is directed to cannabinoid complex compositions comprising cannabinol, tetrahydrocannabinol (THC) and cannabidiol (CBD) (Abstract; claim 1-6) in the form of a tablet, chewing gum or lozenge (claim 7) for treating a condition such as pain or to stimulate appetite (claims 9 and 10). Jarho et al. also teach powder compositions (Examples 1 and 2; [0020]). Jarho et al. teach that: “The therapeutic dose to be given to a patient in need of treatment will vary depending i.e. on the body weight and age of the patient, the particular condition being treated as well as the manner of administration and are easily determined by a person skilled in the art. Generally, a concentration of 0.1 mg to 500 mg cannabinoid, typically 0.1 mg to 50 mg per unit dose, to be given for example 1 to 4 times a day, would be suitable for most purposes.” [0024]. 
	Regarding instant claim 28, 29, 35, 40, Hirsh et al. teach complexing a drug with an ion exchange resin in the form of small particles less than 150 microns that can be formed into a rapidly dissolving tablet (Abstract; claims 1,2 and 18). The drug can be an selected form the classes of anti-depresant, anti-epileptic, antimigraine, anxiolytic, antipsychotic, anti-asthma, muscle relaxant, stimulant, anti-narcoleptic drugs (claim 20). It is noted that Jarho et al. teach that cannabinol, THC and CBD are also good for treating conditions of and conditions responsive to: an anti-depressant agent, muscle spasms, anti-convulsive agent, migraine pain, anxiolytic agent, anti-psychotic agent, asthma, insomnia, and an appetite stimulating agent, for example (claim 10 of Jarho et al). Accordingly, the ordinary artisan recognizes that cannabinol, THC and CBD fulfill the drug suggested by Hirsh et al. Hirsh et al. teach: “The amount of the active ingredients to be administered is chosen based on the amount which provides the desired dose to the patient in need of such treatment to alleviate symptoms or treat a condition.” Hirsh et al. provide an example of drug loaded resin complex with 31.1% drug and the remainder would be 69.9% resin complex [0113]. Hirsh et al. guide the artisan to various resins include weakly basic and strongly basic ion exchange resins [0039] which are commercially available under the tradenames “Dowex”, “Amberlite” and “Indion” [0041].
	Suhagiya et al. teach that both weak and strong basic ion exchange resins are made from polystyrene DVB and are commercially available (Table 1, page 24). Suhagiya et al. teach that weak anion exchange resins are used to taste mask the drug (page 23, left column).
Anderson et al. teach that phenolic compound sorption onto both weak and strong basic ion exchange resins (Abstract; page 71, left column). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ghebre-Sellassie et al. is that Ghebre-Sellassie et al. do not expressly teach a weakly basic ion exchange resin or that the average particles size of the powdered composition is between 1 and 400 microns where the powdered composition comprises one or more aid substances in amounts of between 1-70% by weight and the composition comprises said complex in an amount of between 30 and 100% by weight of the powdered composition and where the one or more cannabinoids are present in amounts of at least 1 percent by weight of the powdered composition and between 1 and 400 mg. This deficiency in Ghebre-Sellassie et al. is cured by the teachings of Anderson et al., Suhagiya et al., Jarho et al. and Hirsh et al.
2. The difference between the instant application and Ghebre-Sellassie et al. is that Ghebre-Sellassie et al. do not expressly teach wherein the loading of the basic ion exchange resin is between 5 percent and 95 percent; wherein the composition comprises at least two cannabinoids including CBD. This deficiency in Ghebre-Sellassie et al. is cured by the teachings of Jarho et al. 
3. The difference between the instant application and Ghebre-Sellassie et al. is that Ghebre-Sellassie et al. do not expressly teach the dosage form in the form of an orally dispensable delivery vehicle comprising a chewing gum or lozenge that is adapted to release at least 50% by weight of said cannabinoids after 10 minutes. This deficiency in Ghebre-Sellassie et al. is cured by the teachings of Jarho et al. and Hirsh et al.
4. The difference between the instant application and Ghebre-Sellassie et al. is that Ghebre-Sellassie et al. do not expressly teach methods of treating pain or mitigation of appetite deficiency. This deficiency in Ghebre-Sellassie et al. is cured by the teachings of Jarho et al. and Hirsh et al.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from drug delivery, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Ghebre-Sellassie et al. with a weakly basic ion exchange resin with an the average particles size of the powdered composition is between 1 and 400 microns where the powdered composition comprises one or more aid substances in amounts of between 1-70% by weight and the composition comprises said complex in an amount of between 30 and 100% by weight of the powdered composition and where the one or more cannabinoids are present in amounts of at least 1 percent by weight of the powdered composition or between 1 and 400 mg, as suggested by Anderson et al., Suhagiya et al., Jarho et al. and Hirsh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In this art, Hirsh et al. teach and suggest that drug-ion exchange resin complexes have a particles size of less than about 150 microns diameter (claim 2) and more preferably below about 500 microns [0042] which overlaps with the instantly claimed range of between 1 and 400 microns. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, the ordinary artisan would have a reasonable expectation of success in having the multiparticluate powder cannabinoid ion exchange resin complex of Ghebre-Sellassie et al. be between 1 and 400 microns. 
Ghebre-Sellassie et al. do not expressly teach a weakly basic ion exchange resin but the ordinary artisan understands through Anderson et al. that phenolic compounds sorption on both weakly and strongly basic ion exchange resins and both Hirsh et al. and Suhagiya et al. teach both weak and strong basic ion exchange resins. Accordingly, the ordinary artisan understanding that the cannabinoids are phenolic compounds would select weak or strong basic ion exchange resins depending upon how strongly the cannabinoid sorption to the resin for the desired purpose of the dosage form with a reasonable expectation of success. 
Ghebre-Sellassie et al. do not expressly teach the one or more cannabinoids are present in amounts of at least 1 percent by weight of the powdered composition or between 1 and 400 mg. However, Ghebre-Sellassie et al. instruct the artisan to blend at least one therapeutic agent and at least one substrate in a therapeutic agent-to-substrate ratio between 1:10 to 10:1 [0021, 0059, 0067] and then to mix that complex with a thermos-stable matrix blend in a ratio of between 1:20 to 20:1 [0021, 0062, 0069]. It is then nothing more than routine optimization of the amount of therapeutic agent in the composition to have at least 1 wt% or between 1 and 400 mg of cannabinoid therapeutic agents in the powdered composition using the guidelines as a starting point because the ordinary artisan would desire enough of the cannabinoid to produce the desired therapeutic effect and Jarho et al. teach 0.1 mg to 500 mg cannabinoid which embraces the claimed amount. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Thus, the amount of cannabinoids being at least 1 wt% or between 1 and 400 mg is obvious to the ordinary artisan in this art especially given the starting points for optimization taught by Ghebre-Sellassie et al. and the amounts taught by Jarho et al.
Ghebre-Sellassie et al. do not expressly teach how much aid substances (pharmaceutical additives) to add but does name a number of materials including fillers, stabilizers, anti-adherents such as talc, surfactants and buffering agents for example (claims 27-39). Ghebre-Sellassie et al. teach using 50% drug-ion exchange resin complex and 4.5% talc in example F-1 multiparticulates which reads on a powder, which were blended and compressed to make a tablet [0102]. Therefore, the ordinary artisan would have a reasonable expectation of success in making the cannabinoid-ion exchange resin complex in 50% by weight of the powdered composition and 4.5% talc by weight of the powdered composition. It stands to reason that different aid substances would be present in different amounts dependent upon their purpose. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Accordingly, the ordinary artisan would have a reasonable expectation of success in formulating the cannabinoid basic ion exchange resin complex of Ghebre-Sellassie et al. where the powdered composition comprises one or more aid substances in amounts of between 1-70% by weight and the composition comprises said complex in an amount of between 30 and 100% by weight of the powdered composition. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Ghebre-Sellassie et al. wherein the loading of the basic ion exchange resin is between 5 percent and 95 percent; wherein the composition comprises at least two cannabinoids including CBD, as suggested by Jarho et al. and Hirsh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Ghebre-Sellassie et al. teach mixtures of the stimulants such cannabinoids including tetrahydrocannabinol (claim 7) and Jarho et al. teach cannabidiol (CBD) and tetrahydrocannabinol (THC) are useful for treating the same conditions. It is then obvious to combine them for at least an additive effect in treating the conditions with a reasonable expectation of success. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079--80, 440 F.2d 442,445 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77 (1960). As explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846 (CCPA 1980). While Ghebre-Sellassie et al. is silent on the amount of cannabinoid to add, pharmaceutical dose is recognized as a result effective variable which is routinely optimized by the ordinary artisan. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). The art of Jarho et al. teaches that the therapeutic dose is easily determined by the ordinary artisan [0024] and Hirsh et al. provide an example with 31.1% drug complexed to the resin [0113] as well as varying the drug loading [0043-0044]. Accordingly, would be obvious to optimize the amount of cannabinoid in the complex of Ghebre-Sellassie et al. to within 5-95% with a reasonable expectation of success depending upon the condition being treated, body weight, age and manner of administration. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Ghebre-Sellassie et al. in the form of an orally dispensable delivery vehicle comprising a chewing gum or lozenge that is adapted to release at least 50% by weight of said cannabinoids after 10 minutes., as suggested by Jarho et al. and Hirsh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, it is noted that Ghebre-Sellassie et al. disclose the same cannabinoid THC as instantly claimed and the same basic ion exchange resin cholestyramine as instantly claimed. Therefore, the THC-cholestryamine resin complex is adapted to release at least 50% by weight of the cannabinoids after 10 minutes. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
With regard to the limitation of “wherein the orally dispensable delivery vehicle comprises a chewing gum, a lozenge or a fast dissolving tablet”, it is noted that Ghebre-Sellassie et al. teach immediate release tablets and Jarho et al. render obvious a chewing gum and a lozenge with tablet dosage forms of cannabinoid complexes and Hirsh et al. teach rapidly dissolving tablets of the ion exchange resin complex which are just immediate release tablets already suggested by Ghebre-Sellassie et al. These are just functionally equivalent dosage forms of the composition that the ordinary artisan would select to formulate the dosage form. Therefore, the ordinary artisan would have reasonable expectation of success in formulating the cannabinoid ion exchange resin complex of Ghebre-Sellassie et al. in the form of a chewing gum, a lozenge or a rapidly dissolving tablet in the absence of evidence to the contrary.
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer the cannabinoid anion exchange resin complex of Ghebre-Sellassie et al. to alleviate pain or mitigate appetite deficiency, as suggested by Jarho et al. and Hirsh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As a first point, Ghebre-Sellassie et al. teach and suggest an embodiment where the therapeutic agent cannabinoid is complexed with a basic ion exchange resin in the form of immediate release multiparticulates and immediate release tablets. The art of Jarho et al. teach and suggest that complexes of cannabinol, THC and CBD are good for treating conditions responsive to an appetite stimulating agent as well as conditions of pain and migraine headache. Additionally, the art of Hirsh et al. teach and suggest that the drug that can be complexed with the ion exchange resin can be anti-depressant, anti-epileptic, antimigraine, anxiolytic, antipsychotic, anti-asthma, muscle relaxant, stimulant, anti-narcoleptic drugs which so happen to be things treated by cannabinoids as taught by Jarho et al. Accordingly, it would be obvious to administer an effective amount of the immediate release multiparticulates cannabinoid basic ion exchange resin complex powder of Ghebre-Sellassie et al. in methods of treating pain and mitigating appetite deficiency with a reasonable expectation of success. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Response to Declaration:
The Declaration under 37 CFR 1.132 of Jesper Neergaard is insufficient to overcome the 103(a) rejection. The Declarant is a chewing gum industry scientist focused on gum bases (paragraphs 2-3) who believes that the combined prior art does not disclose the instantly claimed invention and that there is an inherent deficiency in Ghebre-Sellassie et al. (paragraphs 4-5). The Declarant acknowledges that Ghebre-Sellassie et al. specifically names cannabinoids as an active and specifically names basic ion exchange resins (paragraph 6). The Declarant concludes that they would find no reasonable expectation of success in combining the materials due to the extremely high number of combinations, that it would be pure hindsight to do so and there is no motivation to combine. (paragraphs 6-8, 10-12). Respectfully, the Examiner cannot agree for the following reasons. First of all, the Declarant states that their expertise is in gum bases. The claims are directed to a powdered composition comprising a complex of one or more cannabinoids and a basic ion exchange resin. A powder pharmaceutical complex of a cannabinoid and ion exchange resin complex is a different field of endeavor from a chewing gum base. So it does not appear that the Declarant has the appropriate expertise to comment on whether or not there is a reasonable expectation of success. Second of all, as noted by the Declarant, the art names the materials in question from limited lists and the ordinary artisan is aware of the structure of cannabinoids, such as tetrahydro-cannabinol (claim 7) and would select the appropriate synthetic polyelectrolyte ion exchange resin (claims 11 and 14) such as Duolite AP143 (claim 16) which is specifically named as 1 of 14 ion exchange resins. Thus, the number of combinations is not as vast as Applicant intends. Also note that the disclosure of "a multitude of effective combinations does not render any particular formulation less obvious." Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). "[P]icking and choosing may be entirely proper in the making of a 103, obviousness rejection." In re Arkley, 455 F.2d 586, 587 (CCPA 1972). Lastly, the Declarant has provided no objective evidence that there would not be any reasonable expectation of success in combining the materials in question. The Examiner has provided the motivation to combine in the rejection. Accordingly, the Declarants opinion on this matter has been carefully considered but is not probative.
The Declarant asserts that the prior art examples provide sound guidance on the operation of the various embodiments (paragraphs 9, 13-16). However, the prior art is not limited to their preferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989). Accordingly, after careful consideration of the nature of the matter sought to be established and the lack of any opposing evidence or factual support for the Declarant’s opinion, then the Declaration is not sufficient to overcome the sound 103 rejection. See MPEP 716.01(c)(III).

Response to Arguments:
Applicant notes the Declaration by Dr. Neergaard. The Examiner has carefully considered the Declaration and found it insufficient to overcome the rejection for the reasons provided above. Arguments directed and relying upon the Declaration are not persuasive for the same reasons. Accordingly, Applicant’s arguments are not persuasive and preponderance of evidence compels a conclusion of obviousness as to the subject matter of each of the asserted claims. The claims remain soundly rejected.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613